IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BLAKE W. CLARK,                                        No. 69460
                              vs. Appellant,

                 THE STATE OF NEVADA,
                                                                                FILED
                                   Respondent.                                  JAN 2 6 2016
                                                                               TRACE K. LINDEMAN
                                                                            CLERKSFS,UPREME COURT
                                                                            BY__ • Y
                                                                                 DEPUTY CLERK

                                       ORDER DISMISSING APPEAL

                             This is an appeal from a judgment of conviction. Eighth
                 Judicial District Court, Clark County; Valerie Adair, Judge.
                             The judgment of conviction was entered on September 30,
                 2015. The notice of appeal was filed in the district court on December 17,
                 2015, well after the 30-day period prescribed by NRAP 4(b)(1)(A). Because
                 an untimely notice of appeal fails to vest jurisdiction in this court, Lozada
                 v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994), we conclude that we
                 lack jurisdiction to consider this appeal, and we
                             ORDER this appeal DISMISSED.




                                          Douglas



                 Cherry




SUPREME COURT
      OF
    NEVADA

(0) 1947A   me
                cc:   Hon. Valerie Adair, District Judge
                      Law Office of Michael H. Schwarz
                      Blake W. Clark
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2